DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/7/2022, with respect to the rejection(s) of claim(s) 1 under Berezovska, Sayari, and Hay have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buchel et al (Tailored Synthesis of nanostructured silicas: Control of particle morphology, particle size and pore size, Supramolecular Sci. 5 (1998) 253-259).
Applicant argues in the Remarks filed 2/7/2022 that the mole ratios of TEOS:CTAB:alcohol:water:ammonia catalyst disclosed in Berezovska do not fall within the ranges recited in independent claim 1 as amended.  The Office agrees that Berezovska at best discloses a method where the mole ratio of TEOS : CTAB : ROH : H2O : NH3 is 1 : 0.1 : 58 : 144 : 11 (i.e. 0.059 : 0.0058 : 3.4 : 8.5 : 0.65) (see Experimental).  

Applicant further argues that the difference in reactant stoichiometry results in different particles since Berezovska shows agglomeration of particles and Applicant’s method produces particles that are spherical and relatively size monodisperse and are not aggregated or linked.  Regarding particles that are spherical and relatively size monodisperse and are not aggregated or linked, the argument is unpersuasive since these properties are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particles that are spherical, relatively size-monodisperse, and are not aggregated or linked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further regarding Applicant’s argument with respect to the different particles (i.e. particles that are discrete and not aggregated or linked as reported in a number of other methods), the argument is also unpersuasive since Applicant’s own figures appear to disclose aggregated or agglomerated primary particles when the mole ratios TEOS : CTAB : MeOH : NH3 : H2O of 0.0359 : 0.003 : 12.36: 0.5: 6.15.  See Figure 2B and Figure 10.  Furthermore, Buchel which is presently cited specifically discloses silica which is non-agglomerated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berezovska et al (“Template Synthesis of Porous Silica Adsorbents with Spherical Particle Morphologies,” Adsorp Sci Tech. Vol. 24 No.5 (2006) pp. 403-410) and in further view of Buchel et al (Tailored Synthesis of nanostructured silicas: Control of particle morphology, particle size and pore size, Supramolecular Sci. 5 (1998) 253-259) and in further view of Sayari (“Unprecedented Expansion of the Pore Size and Volume of Periodic Mesoporous Silica,” Angew. Chem. (2000), 112, No 16, pp. 3042-3044) and in further view of Hay (US 2,699,376).
Berezovska discloses a method for preparing a porous silica adsorbents comprising:  
(1) producing mesoporous particles of silica with average diameter of about 0.5 µm size (see Abstract) by preparing a sol from an ammonium catalyzed hydrolysis and condensation reaction of a pre-sol solution comprising (i) tetraethoxysilane as a silica precursor and (ii) cetyltrimethylammonium bromide (CTAB) (i.e. a structure directing agent which is a solvent) dissolved in a mixed solvent system comprising water and an alcohol which is one or more of ethanol or isopropanol (see Page 404, Experimental).
(2) calcining the particles to a temperature of 550°C to completely remove the organic compounds (see Page 404, Experimental).
	Berezovska further discloses the mesoporous silica useful in sorption and separation techniques and as catalysts (see Page 403, Introduction, ¶1).
Berezovska discloses a method where the mole ratio of TEOS : CTAB : ROH : H2O : NH3 is 1 : 0.1 : 58 : 144 : 11 (i.e. 0.059 : 0.0058 : 3.4 : 8.5 : 0.65).  Berezovska therefore differs from the range where the relative mole ratio of ethanol is less than 8-14.  Berezovska also does not specifically disclose a method comprising hydrothermally treating the particles in amine-water emulsion to increase the pore size.  Berezovska further does not disclose a method comprising further increasing the pore size of the particles using an etching process utilizing base catalyst which is one or more of ammonium hydroxide, sodium hydroxide, potassium hydroxide, lithium hydroxide and calcium hydroxide.
Regarding the mole ratio of ethanol, Buchel discloses a method for preparing mesoporous materials by a reaction mixture comprising a TEOS silica source, porogen, ethanol cosolvent, water, and ammonia catalyst (see Page 254, Synthesis 1 and Figure 1.  Buchel discloses a method where the solvent has a molar ratio of ethanol and water is 13 mol : 8.9 mol (see Figure 1).  Buchel discloses that the ethanol acts as a cosolvent to obtain a homogeneous solution producing mesoporous silica with spherical morphology and nearly monodisperse beads (see Abstract and Page 253, Introduction).  Buchel further discloses that the properties of the beads make them suitable for various application such as chromatography material (See Page 258, Conclusion).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Berezovska where the concentration of the ethanol is modified relative to the water to 13 mol to produce a homogenous solution producing spherical and nearly monodisperse beads suitable for chromatography. 
Regarding a method comprising hydrothermally treating the particles in amine-water emulsion to increase the pore size, Sayari discloses a method for expanding the pore size of mesoporous silica through a postsynthesis treatment with DMDA or other appropriate amines where the method comprises hydrothermal treatment in an emulsion of N,N-dimethyldecylamine (DMDA) and water.  Sayari further discloses that expanding the pore size of mesoporous silica allows the designing of pore size for many applications in catalysis, adsorption, and separation (see Page 3042, Col 1, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing silica for sorption, separation, or catalysts as disclosed by Berezovska where the pores are enlarged by hydrothermally treating the particles in amine-water emulsion as disclosed by Sayari in order to expand the applications in catalysis, adsorption, and separation.
Regarding further increasing the pore size of the particles using an etching process utilizing a base catalyst which is one or more of ammonium hydroxide, sodium hydroxide, potassium hydroxide, lithium hydroxide, and calcium hydroxide, Hay discloses a method for treating calcined silica gels to increase the pore sizes of silica gel by treating with ammonium hydroxide (see Col 2, Ln 10-15).  Hay discloses that increasing the pore size of silica gel is desirable for absorbing or depositing material incapable of entering the narrower pores (see Col 1, Ln 32-41).  Since, the materials that is etched is silica and since silica gel is also a porous silica with pores on the nanoscale, one of ordinary skill in the art would reasonably expect that the process to enlarge the pores of mesoporous silica.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing silica for sorption, separation, or catalysts as disclosed by Berezovska where the pores are enlarged by an etching process utilizing ammonia hydroxide as disclosed by Hay in order to expand the applications in catalysis, adsorption, and separation.
	Regarding Claim 2, Sayari discloses a method where the porous particles are hydrothermally treated at 100-130°C (see Abstract).
	Regarding Claim 3, Sayari discloses a method where the DMDA to water ratio is 1:30 by weight (See Page 3044, Experimental Section).  Since the density of DMDA is 0.778 g/mL the v/v% is 2.6% (i.e. 0.778/30).
	Regarding Claim 4, Sayari discloses a method where the amine is N,N-dimethyldecylamine.
	Regarding Claim 5, Berezovska discloses a method where the cetyl trimethyl ammonium bromide (CTAB) as a structuring agent.
	Regarding Claim 6, Hay discloses a method comprising ammonium hydroxide.
	Regarding Claim 7, Berezovska discloses a method where calcination is for 5 hours (see Page 404, Experimental).
	Regarding Claim 9, Berezovska discloses a method where the pre-sol solution is stirred (i.e. agitated) (see Page 404, Experimental).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berezovska, Buchel, Sayari, and Hay as applied to Claim 1 and in further view of Satou et al (US 2003/0143345).  
As applied to Claim 1, Berezovska, Buchel, Sayari, and Hay disclose a method for preparing microparticles comprising a step for producing mesoporous particles of silica with the claimed mole ratio, where the particles are hydrothermally treated in an amine-water emulsion to increase the pore size, and further increasing the pore size by etching with a base catalyst with the process steps and reagents as claimed.
Berezovska, Buchel Sayari, and Hay do not specifically disclose a method where the silica precursor is 1,2-bis(triethoxysilyl)ethane.
Regarding Claim 8, Satou discloses a method for preparing porous fine inorganic particles, the method comprising condensation and polymerization of a precursor capable of becoming silica where preferable alkoxides are tetraethoxysilane, methyltriethoxysilane, dimethyltriethoxysilane and 1,2-bis(triethoxysilyl)ethane and active silica (see [0044]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a mesoporous silica by condensation of a precursor to silica as disclosed by Berezovska, Buchel, Sayari, and Hay where the silica precursor is substituted with 1,2-bis(triethoxysilyl)ethane as disclosed by Satou since it is a known equivalent used for the same purpose as suggested by Satou.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        5/16/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        5/20/2022